DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-30 are pending.
Claims 1, 5, 13, 19, 25 and 29 are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1-30 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive.
35 U.S.C §103 Rejections 
	The applicant argues the Office Action has not shown that Zhu teaches or suggests “receiving, from the access network entity, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission” as recited in independent claim 1.  It appears that the Office Action is relying on the CQI threshold received the PDCCH in Zhu to teach or suggest “receiving…the message in a downlink control channel,” recited in independent claim 1.  However, it is unclear how the Office Action relates the CQI threshold to “the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission,” as recited in independent claim 1.
	In response to applicant’s argument, the Examiner respectfully disagrees.
Zhu describes that the UE may receive the multicast/broadcast data transmission from an eNB, send a NACK upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission (See [0169])
The applicant argues that Zhu does not teach “determining whether to decode the downlink shared channel transmission based at least in parts on the message.” The Office Action appears to rely on the CQI threshold to teach or suggest “the message” in independent claim 1.  However, the cited portions of Zhu discuss determining when to send CQI feedback based on the CQI threshold, and the Office Action has not shown how the cited portions of Zhu relate to “determining whether to decode the downlink shared channel transmission based at least in part on the message,” as recited in independent claim 1.
	In response to applicant’s argument, the Examiner respectfully disagrees.
Zhu discloses determining whether to decode the downlink shared channel transmission based at least in parts on the message.  For example, Zhu describes the UE may be configured to descramble (decode) the received group bearer parameters (e.g., received a PDSCH) based on the G-RNTI (e.g., the paging message) in paragraph [0167].  It is understood that the G-RNTI indicating the retransmission and the PDSCH is the downlink shared channel transmission.
The applicant argues that the Office Action, Rico describes that “[a] UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2.” [0192].  However, it is unclear what in Rico the Office Action is relying on to teach or suggest “a first group radio network temporary identifier indicating the retransmission of the multicast transmission.”
In response to applicant’s argument, the Examiner respectfully disagrees.
Rico discloses assuming the UE is configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI 1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI 2 (See [0192]). In certain aspects, the UE may monitor for a G-RNTI DCI that configures the UE with a set of SRS trigger groups (e.g., as in 1806), and monitor for another G-RNTI DCI that simultaneously triggers SRS transmissions from the UE via multiple CCs of the plurality of CCs (See [0192]).  Further, Rico discloses a field in the DCI (e.g., 3 bit field) grant that indicates which CCs are triggered for SRS transmissions (See [0180])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-10 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0201964 A1) hereinafter “Gupta” in view of Zhu et al. (US 2016/0119762 A1) hereinafter “Zhu”.
As per claim 1, Gupta discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving, from an access network entity, a multicast transmission, wherein the multicast transmission is transmitted to a plurality of UEs that includes the UE (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
Gupta does not explicitly disclose attempting to decode the multicast transmission; receiving, from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission; and determining whether to decode the downlink shared channel transmission based at least in part on the message.
Zhu discloses attempting to decode the multicast transmission (Zhu, [0168], UE attempts to decode the multicast/broadcast data transmission packet)
receiving, from the access network entity, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission (Zhu, [0169], receive a retransmission of the multicast/broadcast data transmission)
and determining whether to decode the downlink shared channel transmission based at least in part on the message (Zhu, [0167], the UE may be configured to descramble (decode) the received group bearer parameters (e.g., received a PDSCH) based on the G-RNTI (e.g., the paging message))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to attempt to decode the multicast transmission, receive from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission and determine whether to decode the downlink shared channel transmission based at least in part on the message and have modified the teaching of Gupta in order to improve overall transmission quality ([0006])

As per claim 3, Gupta in view of Zhu disclose the method of claim 1, further comprising: refraining from decoding the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is successfully decoded (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)

As per claim 4, Gupta in view of Zhu disclose the method of claim 1, further comprising: decoding the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is unsuccessfully decoded (Zhu, [0161], unable to decode successfully the first multicast/broadcast data transmission packet)

As per claim 5, Gupta in view of Zhu disclose the method of claim 1, further comprising: transmitting, to the access network entity, an acknowledgment feedback message based at least in part on decoding the multicast transmission (Zhu, [0160], sending ACK/NACK. Accordingly, UEs that successfully decode the multicast/broadcast data transmission)

As per claim 6, Gupta in view of Zhu disclose the method of claim 5, further comprising: refraining from decoding the downlink shared channel transmission based at least in part on the acknowledgment feedback message indicating the multicast transmission is successfully decoded by the UE and the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)
As per claim 7, Gupta in view of Zhu disclose the method of claim 5, further comprising: decoding the downlink shared channel transmission based at least in part on the acknowledgment feedback message indicating the multicast transmission is unsuccessfully decoded by the UE and the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission)

As per claim 8, Gupta in view of Zhu disclose the method of claim 5, wherein the acknowledgment feedback message is transmitted based at least in part on being in a connected state (Zhu, [0101], acknowledges the SDP offer by sending an SDP answer)

As per claim 9, Gupta in view of Zhu disclose the method of claim 1, further comprising: 
determining that at least a portion of the multicast transmission is unsuccessfully decoded (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission)
and decoding the downlink shared channel transmission based at least in part on the determination and the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0169], sending the CQI feedback when able to decode the multicast/broadcast data transmission packet)

As per claim 10, Gupta in view of Zhu disclose the method of claim 9, wherein the determination that at least the portion of the multicast transmission is unsuccessfully decoded is made at a radio link control layer of the UE and is based at least in part on being in an idle or inactive state (Zhu, [0166], the UE may determine whether to remain in or change to an RRC idle mode or an RRC connected mode based on at least one of a received signal quality, a mobility of the UE, or delay requirements of the multicast/broadcast data transmission)

As per claim 15, Gupta in view of Zhu disclose the method of claim 1, further comprising: determining the message is allocated for a subgroup of UEs for the plurality of UEs, wherein the subgroup of UEs comprises the UE (Zhu, [0160], However, when multiple UEs are in the same group, multiple ACK/NACK resources need to be allocated) and decoding the downlink shared channel transmission based at least in part on the message being allocated to the subgroup of UEs and the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0160], UEs that successfully decode the multicast/broadcast data transmission)

As per claim 16, Gupta in view of Zhu disclose the method of claim 15, wherein the subgroup of UEs is determined based at least in part on channel state information reports from the plurality of UEs (Zhu, [0098], obtain UE measurement reports. Based on the UE count information and the UE measurement reports)

As per claim 17, Gupta in view of Zhu disclose the method of claim 15, wherein the subgroup of UEs is one subgroup of a plurality of subgroups of UEs, each subgroup of the plurality of subgroups of UEs being based at least in part on coverage, channel state information, downlink control channel repetitions, a signal-to-noise ratio, a channel quality indicator, a beam direction, a transmit beam identifier, or a combination thereof for UEs in each subgroup (Zhu, [0088], determine based on the UE count information that a sufficient number of UEs within the coverage)

As per claim 18, Gupta in view of Zhu disclose the method of claim 1, wherein the message in the downlink control channel is received at a layer one of the UE, and the downlink shared channel transmission is decoded at the layer one of the UE and sent to a layer two of the UE for processing (Zhu, [0169], receive the CQI threshold through one of a PDCCH or a layer 3 message)

As per claim 19, Gupta discloses a method for wireless communications at an access network entity, comprising: 
transmitting, to a plurality of user equipment (UEs), a multicast transmission (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
determining to transmit a retransmission of the multicast transmission (Gupta, [0092], determine to retransmit one or more multicast communications)
Gupta does not explicitly disclose transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission. 
Zhu discloses transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0169], receive a retransmission of the multicast/broadcast data transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to transmit a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission and have modified the teaching of Gupta in order to improve overall transmission quality ([0006])

As per claim 20, Gupta in view of Zhu disclose the method of claim 19, wherein determining to transmit the retransmission of the multicast transmission further comprises:
receiving, from at least one UE of the plurality of UEs, a negative acknowledgment feedback message indicating that the multicast transmission is unsuccessfully decoded (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission)
and transmitting the retransmission of the multicast transmission in the downlink shared channel transmission based at least in part on the negative acknowledgment feedback message (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

As per claim 21, Gupta in view of Zhu disclose the method of claim 19, wherein the message comprises a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information (Zhu, [0176], The group bearer parameters may include at least one of a bearer identifier, the group identifier, the G-RNTI)

As per claim 22, Gupta in view of Zhu disclose the method of claim 19, further comprising: 
determining multiple subgroups of UEs for the plurality of UEs based at least in part on coverage, channel state information, downlink control channel repetitions, a signal-to-noise ratio, a channel quality indicator, a beam direction, a transmit beam identifier, or a combination thereof for UEs in each subgroup of the multiple subgroups of UEs (Zhu, [0088], determine based on the UE count information that a sufficient number of UEs within the coverage)
and transmitting the retransmission of the multicast transmission in the downlink shared channel transmission to at least one subgroup of UEs (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

As per claim 23, Gupta in view of Zhu disclose the method of claim 22, further comprising: 
receiving, from at least one UE in one subgroup of the multiple subgroups of UEs, a negative acknowledgment feedback message indicating that the multicast transmission is unsuccessfully decoded (Zhu, [0160], However, when multiple UEs are in the same group, multiple ACK/NACK resources need to be allocated)
and transmitting, to the one subgroup, the retransmission of the multicast transmission in the downlink shared channel transmission based at least in part on the negative acknowledgment feedback message (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

As per claim 24, Gupta in view of Zhu disclose the method of claim 19, wherein the message in the downlink control channel is transmitted to a layer one of the plurality of UEs, and the downlink shared channel transmission is transmitted over the layer one to the plurality of UEs containing layer two data packets (Zhu, [0169], receive the CQI threshold through one of a PDCCH or a layer 3 message)

As per claim 25, Gupta discloses an apparatus for wireless communications at a user equipment (UE) (Gupta, [0067], FIG. 5, UE 415), comprising: 
a processor, memory coupled with the processor (Gupta, [0068], one or more processors 502 and/or a memory 503 that may be communicatively coupled, e.g., via one or more buses 507)
and instructions stored in the memory and executable by the processor  (Gupta, [0068], instructions that may be accessed and read by a computer or one or more processors 502) to cause the apparatus to: 
receive, from an access network entity, a multicast transmission, wherein the multicast transmission is transmitted to a plurality of UEs that includes the UE (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
Gupta does not explicitly disclose attempting to decode the multicast transmission; receive, from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission; and determine whether to decode the downlink shared channel transmission based at least in part on the message.
Zhu discloses attempting to decode the multicast transmission (Zhu, [0168], UE attempts to decode the multicast/broadcast data transmission packet)
receiving, from the access network entity, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission (Zhu, [0169], receive a retransmission of the multicast/broadcast data transmission) 
and determine whether to decode the downlink shared channel transmission based at least in part on the message (Zhu, [0167], the UE may be configured to descramble (decode) the received group bearer parameters (e.g., received a PDSCH) based on the G-RNTI (e.g., the paging message))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to attempt to decode the multicast transmission, receive from the base station, a message in a downlink control channel, the message indicating that a downlink shared channel transmission is a retransmission of the multicast transmission and determine whether to decode the downlink shared channel transmission based at least in part on the message and have modified the teaching of Gupta in order to improve overall transmission quality ([0006])

As per claim 26, Gupta in view of Zhu disclose the apparatus of claim 25, wherein the instructions to determine whether to decode the downlink shared channel transmission further are executable by the processor to cause the apparatus to: determine to decode or to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)

As per claim 27, Gupta in view of Zhu disclose the apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: refrain from decoding the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is successfully decoded (Zhu, [0168], refrains from sending an ACK when able to decode the multicast/broadcast data transmission packet)

As per claim 28, Gupta in view of Zhu disclose the apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to: decode the downlink shared channel transmission based at least in part on the message indicating the downlink shared channel transmission is the retransmission of the multicast transmission, wherein the multicast transmission is unsuccessfully decoded (Zhu, [0161], unable to decode successfully the first multicast/broadcast data transmission packet)

As per claim 29, Gupta discloses an apparatus for wireless communications at an access network entity (Gupta, [0067], FIG. 5, Access Point 405), comprising: 
a processor, memory coupled with the processor (Gupta, [0070], one or more processors 552 and/or a memory 553 that may be communicatively coupled, e.g., via one or more buses 557)
and instructions stored in the memory and executable by the processor (Gupta, [0071], instructions stored in memory 553 and executable by at least one of the one or more processors 552) to cause the apparatus to: 
transmit, to a plurality of user equipment (UEs), a multicast transmission (Gupta, [0038], One or more of UEs 115 can include a communicating component 361 for receiving multicast communications from the one or more access points 105)
determine to transmit a retransmission of the multicast transmission (Gupta, [0092], determine to retransmit one or more multicast communications)
Gupta does not explicitly disclose transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission. 
Zhu discloses transmitting a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission (Zhu, [0169], receive a retransmission of the multicast/broadcast data transmission)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhu related to transmit a message in a downlink control channel, the message indicating that a downlink shared channel transmission is the retransmission of the multicast transmission and have modified the teaching of Gupta in order to improve overall transmission quality ([0006])

As per claim 30, Gupta in view of Zhu disclose the apparatus of claim 29, wherein the instructions to determine to transmit the retransmission of the multicast transmission further are executable by the processor to cause the apparatus to: receive, from at least one UE of the plurality of UEs, a negative acknowledgment feedback message indicating that the multicast transmission is unsuccessfully decoded (Zhu, [0169], upon unsuccessfully decoding the received multicast/broadcast data transmission, and receive a retransmission of the multicast/broadcast data transmission) and transmit the retransmission of the multicast transmission in the downlink shared channel transmission based at least in part on the negative acknowledgment feedback message (Zhu, [0160], retransmit the multicast/broadcast data transmission packet to all the UEs in the group)

Claims 2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Zhu and further in view of Rico et al. (US 2018/0098358 A1) hereinafter “Rico”
As per claim 2, Gupta in view of Zhu disclose the method of claim 1, they do not explicitly disclose wherein determining whether to decode the downlink shared channel transmission further comprises: determining to decode or to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information.
Rico discloses determining to decode or to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission or a retransmission indicator bit in downlink control information (Rico, [0192], the UE is configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI 1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI 2.  In certain aspects, the UE may monitor for a G-RNTI DCI that configures the UE with a set of SRS trigger groups (e.g., as in 1806), and monitor for another G-RNTI DCI that simultaneously triggers SRS transmissions from the UE via multiple CCs of the plurality of CCs; see also [0180], a field in the DCI (e.g., 3 bit field) grant that indicates which CCs are triggered for SRS transmissions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Rico related to refrain from decoding the downlink shared channel transmission based at least in part on the message comprising a first group radio network temporary identifier indicating the retransmission of the multicast transmission and have modified the teaching of Gupta and Zhu in order to improve spectral efficiency [0005]

As per claim 11, Gupta in view of Zhu disclose the method of claim 1, they do not explicitly disclose further comprising: decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission; and decoding second downlink control information using a second group radio network temporary identifier indicating an additional multicast transmission, wherein the determination on whether to decode the downlink shared channel transmission is based at least in part on the first downlink control information, the second downlink control information, or a combination thereof. 
Rico discloses decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission; and decoding second downlink control information using a second group radio network temporary identifier indicating an additional multicast transmission, wherein the determination on whether to decode the downlink shared channel transmission is based at least in part on the first downlink control information, the second downlink control information, or a combination thereof (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Rico related to decode first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission and decode second downlink control information using a second group radio network temporary identifier indicating an additional multicast transmission, wherein the determination on whether to decode the downlink shared channel transmission is based at least in part on the first downlink control information, the second downlink control information and have modified the teaching of Gupta and Zhu in order to improve spectral efficiency [0005]

As per claim 12, Gupta in view of Zhu and Rico disclose the method of claim 11, wherein the first downlink control information and the second downlink control information are decoded based at least in part on a processing parameter of the UE (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2)

As per claim 13, Gupta in view of Zhu disclose the method of claim 1, further comprising: transmitting, to the access network entity, a negative acknowledgment feedback message based at least in part on unsuccessfully decoding the multicast transmission (Gupta, [0091], transmit feedback information related to the multicast data, such as a CQI, HARQ acknowledgement (ACK)/negative-ACK (Nack), etc.)
Gupta in view of Zhu does not explicitly disclose decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission based at least in part on transmitting the negative acknowledgment feedback message.
Rico discloses decoding first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission based at least in part on transmitting the negative acknowledgment feedback message (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Rico related to decode first downlink control information using a first group radio network temporary identifier indicating the retransmission of the multicast transmission based at least in part on transmitting the negative acknowledgment feedback message and have modified the teaching of Gupta and Zhu in order to improve spectral efficiency [0005]

As per claim 14, Gupta in view of Zhu and Rico disclose the method of claim 13, wherein the first downlink control information and the first group radio network temporary identifier are associated with a second downlink control information and a cell radio network temporary identifier, and the first downlink control information is monitored using the first group radio network temporary identifier based at least in part on monitoring the second downlink control information using the cell radio network temporary identifier (Rico, [0192], configured with two G-RNTIs, the UE may monitor for a first configuration (having a first set of SRS trigger groups) based on the group DCI associated with G-RNTI_1 and a second configuration (having a second set of SRS trigger groups) based on the group DCI associated with G-RNTI_2)
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462


/PETER CHEN/Primary Examiner, Art Unit 2462